Citation Nr: 1624396	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right lower extremity deep venous thrombosis and varicose veins, to include a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently returned to the VA RO in Los Angeles, California.

The Board notes that the Veteran was denied entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected deep venous thrombosis and varicose veins in a December 2014 rating decision.  In May 2016, the RO informed the Veteran that his May 2016 letter could not be accepted as a timely notice of disagreement with the denial of a TDIU because it was received by VA more than one year after the Veteran was notified of the December 2014 rating decision.  While it is true that the May 2016 letter is not a timely notice of disagreement with the December 2014 rating decision, the Board has jurisdiction over the TDIU issue because the Veteran is claiming to be unemployable due to the disability at issue in this appeal.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2013, the Veteran submitted a psychiatric evaluation report documenting that he had a diagnosis of posttraumatic stress disorder (PTSD) and later clarified in an August 2013 statement that he wished to file a claim for service connection for PTSD.  At an October 2014 VA examination, a psychiatrist found the Veteran did not meet the criteria for a diagnosis of PTSD, but did diagnose chronic adjustment disorder.  Entitlement to service connection for PTSD was denied in a December 2014 rating decision; however, the RO failed to determine whether the Veteran's diagnosed chronic adjustment disorder was due to his active duty service or due to his service-connected right lower extremity deep venous thrombosis with varicose veins.  Significantly, the Veteran has claimed that he is depressed due to his service-connected right lower extremity deep venous thrombosis with varicose veins.  The RO should have considered the Veteran's claim for service connection for PTSD to encompass all diagnosed acquired psychiatric disorders present during the period of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the issue of entitlement to service connection for a psychiatric disability, other than PTSD, this issue is referred to the AOJ for appropriate action.

Additionally, in an August 2013 statement, the Veteran raised the issues of entitlement to service connection for a sleep disorder and entitlement to service connection for removal of polyps in the colon, which he later clarified to be service connection for colon cancer.  In an April 2014 VA Form 9, he raised the issue of entitlement to service connection for hypertension.  The Veteran also raised the issue of entitlement to service connection for erectile dysfunction in May 2016.  These issues have not been adjudicated by the AOJ in the first instance and are therefore referred to the AOJ for appropriate action.  


REMAND

Initially, the Board notes that service connection for right lower extremity deep venous thrombosis has been in effect since May 1987.  The disability has been rated as 30 percent disabling under Diagnostic Code 7121, which pertains to post-phlebitic syndrome of any etiology.  See 38 C.F.R. § 4.104 (1996).  By regulatory amendment, effective January 12, 1998, substantive changes were made to the schedular criteria for evaluating diseases of the arteries and veins, to include Diagnostic Code 7121.  See 62 Fed. Reg. 65219 (1997).  Prior to the change in regulations, Diagnostic Code 7121 provided for evaluations of 10, 30, 60, and 100 percent depending on the severity of the disability.  See 38 C.F.R. § 4.104 (1996).  Following the change in regulations, the evaluations of 10, 30, 60, and 100 percent were replaced by evaluations of 0, 10, 20, 40, 60, and 100 percent.  See 38 C.F.R. § 4.104 (2015).  The Veteran filed his most recent increased rating claim in August 2012, and therefore, only the new criteria are applicable.

VA regulations require that when a statement of the case is issued, it must be complete enough to allow the appellant to present written and/or oral arguments before the Board.  See 38 C.F.R. § 19.29 (2015).  It must contain, in part, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination of a claim.  38 C.F.R. § 19.29(b).  The February 2014 statement of the case issued to the Veteran erroneously listed the old rating criteria for the diagnostic codes relevant to the Veteran's claim.  See 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (1996), cf. 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (2015).  Moreover, the RO failed to cure this defect by providing the Veteran with the proper notice and readjudicating his claim.  As the Veteran has not been properly notified of the criteria applicable to his claim, his claim must be remanded to provide him with this required notice.

While the Veteran's claim for an increased rating for deep venous thrombosis of the right lower extremity has been pending before the Board, he filed another May 2016 increased rating claim for this disability.  It appears the RO overlooked the fact that this issue was already on appeal before the Board and took steps in June 2016 to schedule the Veteran for a VA examination to evaluate the severity of this disability.  A remand is also required for this reason as the Board is precluded from reviewing any resulting medical examination report in the first instance.

In a January 1995 statement, the Veteran indicated he was participating in vocational rehabilitation but could not find gainful employment.  Records pertaining to his vocational rehabilitation could be supportive of the Veteran's claim.  On remand the RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain those records.  Moreover, while this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records dated from May 2015 to the present and all VA vocational rehabilitation records.

2.  The RO or the AMC should also undertake any other development it deems to be warranted, to include the VA examination ordered in June 2016.

3.  Then, the RO or the AMC should adjudicate the issue on appeal, to include the TDIU component of the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case that includes the current diagnostic criteria for evaluating the disability at issue and the legal criteria applicable to the TDIU component of the claim.  The Veteran and his representative should be provided the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

